DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Suzuki (US20180018757) teaches a technique for iterative reconstruction (para. [0086]) utilizing a trained machine learning model (fig. 1, para. [0087]) to output images with less artifacts (para. [0088]). The iterative reconstruction technique produces a reconstructed image prior to applying the trained learning model (new input low quality sinograms in fig. 2B).

The prior art made of record fails to teach wherein the iterative reconstruction technique produces an early reconstructed image prior to applying the machine learning model and the machine learning model is included in the iterative reconstruction technique to introduce the object features into and/or remove reconstruction artifacts from the early reconstructed image of the target object to form a reconstructed image having a machine learning model bias, and
then further using the image dataset as input in applying the iterative reconstruction technique to the reconstructed image to form a later reconstructed image having the machine learning model bias reduced consistent with the imaging datasets generated by the image modality.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663